          Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 1 of 7




                       IN THE UNITED STATES DISTR ICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
IN RE: REGINALD CUPID NOBLE                  :
                                             :
                                             :       CIVL ACTION NO. 20-CV-5777
                                             :
                                             :

                                 MEMORANDUM OPINION

GOLDBERG, J.                                                                DECEMBER 7, 2020

       Plaintiff Reginald Cupid Noble, proceeding pro se, seeks leave to proceed in forma

pauperis. (ECF Nos. 1 and 2.) For the following reasons, I will grant Noble leave to proceed in

forma pauperis, dismiss his Complaint, and grant him leave to file an amended complaint.

I.     FACTUAL ALLEGATIONS 1

       Noble presents his claims in two parts, a “Complaint for Equitable Remedy,” and a

“Motion to Liquidate, and Dissolve.” (ECF No. 2 at 4-7.) 2 The Complaint for Equitable Remedy

states as follows:

                                           Introduction

               I indenture trustee/heir/beneficiary for the REGINALD CUPID
               NOBLE COMPANY As noted by Commonwealth of Pennsylvania
               Department of Revenue and dated October 12th 2017, document is
               DISSOLUTION Clearance Certificate, showing all matters with
               the commonwealth of Pennsylvania is closed

                                      Brief in the complaint

               On or about September 08th 1950 the company known as
               REGINALD CUPIC NOBLE created by the commonwealth of
               Pennsylvania WHY?, however making one, body mind & soul
               WARD OF THE (E)STATE of Pennsylvania.


1
       The facts set forth in this Memorandum Opinion are taken from Noble’s Complaint.
2
       The Court adopts the pagination assigned by the CM-ECF docketing system.
           Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 2 of 7




                Whereas on or about March 29, 2017, an Assessment of Value for
                REGINALD CUPID NOBLE using Social Security number XXX-
                XX-9852, and CAF no. 0308-29298R, as the variometer for
                completion of the Assessment issued by Department of the Treasury
                Internal Revenue Service Washington DC 20224 showing numerous
                transactions numbering about 29 evidence upon request, all of these
                transactions were never authorized by the living holder in due course
                (Grantor); and

                Whereas, on or about 1979–95 after being 100% vested (S.E.P.T.A.)
                refuse to give the pension, now after numerous attempts one was
                never fired there was a letter of resignation give voluntarily they
                give me $310.00 dollars a one-time pay out in modern day they call
                that SLAVE LABOR I hope this honorable will look firmly at this
                issue as well, also the numerous about of credits establish with the
                United States Treasury via Internal Revenue Service see exhibit A;
                and

                                                  Caveat

                Whereas these transactions on its face has created undue harm and
                injury to the beneficiary and family for a number of years, whereby
                the lack of consent, and being transparent and the ongoing
                trespassing against the ESTATE has overwhelming, and
                unconscionable also without restraint, one hope this Court will
                understand the Magnitude of this tragedy, and the affect it has on
                my family along with the projects designated for the community, the
                economic impact and hardship that also has had living in America
                nearly impossible, however this is home so the release of this
                ESTATE will be a welcome, of Satisfaction, and Accord; and

                                               Conclusion

                Reciprocity in the form of a ZERO BALANCE ACCOUNT along
                with a full forensic audit, any evidence can be provided upon request
                if needed. (This matter is to be Sealed forever)

(Id. at 4-5.) The Motion to Liquidate, and Dissolve 3 states as follows:

                Pursuant to Canon 1303, 1304.

                I king reginald I Yahweh, as indenture trustee, move this honorable
                court for an emergency dissolution, to end this economic deprivation

3
        On November 23, 2020, I issued an Order in which I liberally construed Noble’s “Motion to
Liquidate, and Dissolve” (ECF No. 4) as a motion for injunctive relief and denied his request for failure to
plead the necessary requirements. (Order, ECF No. 5.)

                                                     2
Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 3 of 7




   to the heirs/beneficiary who is in immediate need of food,
   transportation, sustainable health insurance, and housing, to finalize
   this matter, by cancelling all contracts, ordering a forensic audit,
   liquidate all assets (credit owed), and to provide a zero balance
   account, with debit card and checks in the name of Shield of Faith
   Embassy Trust XX-XXXXXXX, a humanitarian organization waiting to
   help others that are in need proceeds to be used also making
   improvements in the community, I want this entity dissolved from
   existence and use, and any further use of the ESTATE at will result
   in fines, penalty and interest of any further injuries to the
   heirs/beneficiaries, we want the Court if any other equitable relief
   deemed appropriate by this Honorable Court. This matter is to be
   sealed.

   Regarding the alleged TAX debt of $426,931.93 see enclosed
   documentation how can a individual owe such an enormous debt
   working a job and being a minister for humanitarian purposes,
   however in my private capacity the matter was satisfied, the
   payment has been accepted however the overpayment has not been
   returned, just to mention a scenario how can an ENTITY known as
   Internal Revenue Service a privately owned company with the
   DEPARTMENT OF THE TREASURY, TAKE UNLAWFULLY
   BILLIONS from the Estate (9852) and give back nothing in the real
   World that is called stealing, extortion, theft by deception, Fraud;
   and Further action that need to be taken S.E.P.T.A. not giving the
   pension which is owed and with their practiced of Human
   Trafficking, how many more people has this happen too, also one
   repairs to my home well over $100,000 dollars in work that need to
   be done, we have shortness food and transportation the suffering has
   become unbearable; and

   Whereas, all the other credits/funds that has not satisfied, these
   entities along with others have put this Estate in total poverty, now
   is the time to make it RIGHT, LETS NOT forget the Company
   called GMEI with nearly 4000 foreign entities that have invested in
   the Institution known as COMPANY, REGINAL CUPID NOBLE.

                                Conclusion

   Article 100 Canon 1303: Any Administrator or Executor that refuses
   to immediately dissolve a Cestui Que (Vie) Trust, upon a Person
   establishing their status and competency, is guilty of fraud and
   fundamental breach of their fiduciary duties requiring their
   immediate removal and punishment.
   Canon 1304: Failure to provide a full accounting of the now former
   ESTATE of a dissolved Cestui Que (Vie) Trust, including the return

                                     3
           Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 4 of 7




                of any remaining assets to the Beneficiary constitutes both theft and
                fraud by the Administrators and the Executors, this matter is to be
                sealed forever.

(Id. at 6-7.)

        Noble references attachments to his pleading, but the only documents filed with the

Complaint are an “Indemnity Bond of Petitioner” (id. at 10) and a Proof of Publication of Notice

in the Legal Intelligencer (id. at 11), neither of which appears related to the issues raised in the

Complaint. Noble does not provide any other information regarding the factual basis of the instant

action or the legal basis of the claims asserted.

II.     STANDARD OF REVIEW

        Pursuant to 28 U.S.C.A. § 1915(a), a court may grant a motion for leave to proceed in

forma pauperis where the litigant establishes that he “is unable to pay such fees or give security

therefor.” In reviewing such motions, the court must also screen the complaint pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii). Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which

requires the court to determine whether the complaint contains “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). Conclusory allegations do not suffice. Id. When litigants proceed

pro se, the court must construe the litigant’s allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

        When allowing a plaintiff to proceed in forma pauperis, the court must also review the

pleadings and dismiss the matter if it determines, inter alia, that the action fails to set forth a proper

basis for the court’s subject matter jurisdiction. 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ. P. 12(h)(3)



                                                    4
          Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 5 of 7




(“If the court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss

the action.”); Group Against Smog and Pollution, Inc. v. Shenango, Inc., 810 F.3d 116, 122 n.6

(3d Cir. 2016) (explaining that “an objection to subject matter jurisdiction may be raised at any

time [and] a court may raise jurisdictional issues sua sponte”). A plaintiff commencing an action

in federal court bears the burden of establishing federal jurisdiction. See Lincoln Ben. Life Co. v.

AEI Life, LLC, 800 F.3d 99, 105 (3d Cir. 2015) (“The burden of establishing federal jurisdiction

rests with the party asserting its existence.” (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,

342 n.3 (2006))).

       Moreover, Federal Rule of Civil Procedure 8(a) requires a complaint to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” A district court may

sua sponte dismiss a complaint that does not comply with Rule 8 if “the complaint is so confused,

ambiguous, vague, or otherwise unintelligible that its true substance, if any, is well disguised.”

Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (quotations omitted). Rule 8 “requires that

pleadings provide enough information to put a defendant on sufficient notice to prepare their

defense and also ensure that the Court is sufficiently informed to determine the issue.” Fabian v.

St. Mary’s Med. Ctr., Civ. A. No. 16-4741, 2017 WL 3494219, at *3 (E.D. Pa. Aug. 11, 2017)

(quotations omitted).

III.   DISCUSSION

       I will grant Noble leave to proceed in forma pauperis because it appears that he is incapable

of paying the fees to commence this civil action. I next proceed to screening his Complaint. Read

liberally, Noble appears to assert that he has suffered financial hardship, which he attributes to the

loss of a pension from SEPTA and a large federal tax assessment. However, the Complaint does




                                                  5
          Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 6 of 7




not identify any defendants whose conduct caused the alleged harm, or legal principles which

might support these claims. Further, the Complaint offers little in the way of facts.

       I decline to further speculate as to the nature of Noble’s claims. In the absence of any

identified defendants, any facts establishing this Court’s jurisdiction, or any facts “ensur[ing] that

the Court is sufficiently informed to determine the issue,” the Complaint must be dismissed

pursuant to § 1915(e)(2)(B)(ii) for failure to state a claim. Because it cannot be stated with

certainty that Noble cannot state a viable claim, I will grant him leave to file an amended

complaint.

       For purposes of amendment, the Court notes that, insofar as Noble seeks to assert a claim

on behalf of an Estate, he may not do so. Under 28 U.S.C. § 1654, parties “may plead and conduct

their own cases personally or by counsel” in the federal courts. Section 1654 thus ensures that a

person may conduct his or her own case pro se or retain counsel to do so. See Osei-Afriyie v. Med.

Coll. of Pa., 937 F.2d 876, 882 (3d Cir. 1991) (“The statutory right to proceed pro se reflects a

respect for the choice of an individual citizen to plead his or her own cause.” (quoting Cheung v.

Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990)). Although an individual

may represent himself pro se, a non-attorney may not represent other parties in federal court. See

Murray on behalf of Purnell v. City of Philadelphia, 901 F.3d 169, 170 (3d Cir. 2018). This

principle has been applied by the Supreme Court, the United States Court of Appeals for the Third

Circuit, and other courts in various contexts. See, e.g., Rowland v. Cal. Men’s Colony, 506 U.S.

194, 202 (1993) (recognizing that corporations must be represented by counsel and that “save in a

few aberrant cases, the lower courts have uniformly held that 28 U.S.C. § 1654 . . . does not allow

corporations, partnerships or associations to appear in federal court otherwise through a licensed

attorney” (footnote omitted) ); Simon v. Hartford Life, Inc., 546 F.3d 661, 667 (9th Cir. 2008)



                                                  6
          Case 2:20-cv-05777-MSG Document 6 Filed 12/07/20 Page 7 of 7




(holding that a non-lawyer could not litigate pro se on behalf of an ERISA plan); Osei-Afriyie, 937

F.2d at 882 (“We hold that Osei-Afriyie, a non-lawyer appearing pro se, was not entitled to play

the role of attorney for his children in federal court.”); Phillips v. Tobin, 548 F.2d 408, 411-12 (2d

Cir. 1976) (holding that a non-attorney could not appear pro se to conduct a shareholder’s

derivative suit).

IV.     CONCLUSION

        For the foregoing reasons, I will grant Noble leave to proceed in forma pauperis and

dismiss his Complaint without prejudice, pursuant to 28 U.S.C. § 1915(e)(2(B)(ii), for failure to

state a claim and for failure to comply with Rule 8. Noble will be permitted to file an amended

complaint to attempt to cure the defects noted above. See Grayson v. Mayview State Hosp., 293

F.3d 103, 114 (3d Cir. 2002). An appropriate Order follows.




                                                  7
